JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. It is
ORDERED AND ADJUDGED that the district court’s order filed March 3, 2003 be affirmed. The appellee is immune from the appellant’s lawsuit under the International Organizations Immunities Act, 22 U.S.C. § 288a(b). See Atkinson v. Inter-American Dev. Bank, 156 F.3d 1335 (D.C.Cir.1998). In determining whether *777the appellee has waived its immunity here, we ask whether “the particular type of suit would further the Bank’s objectives.” Id. at 1338 (italics in original). If it does not, “the Bank’s immunity should be construed as not waived.” Id. (italics in original). While for purposes of the motion to dismiss, the court must take the factual allegations in the complaint as true, we need not accept legal conclusions cast in the form of factual allegations. See Kowal v. MCI Communications Corp., 16 F.3d 1271, 1276 (D.C.Cir.1994) (citing Papasan v. Allain, 478 U.S. 265, 286, 106 S.Ct. 2932, 92 L.Ed.2d 209 (1986)). The appellant has failed to show that this suit furthers the Bank’s objectives so as to distinguish her claims from other employment disputes. See Mendaro v. World Bank, 717 F.2d 610, 615-19 (D.C.Cir.1983); Broadbent v. OAS, 628 F.2d 27, 34-35 (D.C.Cir.1980).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.